Citation Nr: 1136736	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  04-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's daughter-in-law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  He died in July 2000.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision by the RO that, in pertinent part, denied service connection for the cause of the Veteran's death.  After remanding the case for additional development in February 2005, the Board denied the appeal in May 2006.

The appellant appealed the Board's May 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the parties to the appeal (the appellant, through her attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that remand was necessary because the Board had failed to consider the appellant's assertion that, at the time of his death from suicide, the Veteran suffered from depression secondary to service-connected post-operative residuals of subtotal gastrectomy.  The Court granted the Motion later that same month.

In June 2008, the Board remanded the case for additional development.  After taking further action, the RO confirmed and continued the prior denial and returned the case to the Board.

In April 2011, the Board obtained an opinion from two independent medical experts (IMEs).  The appellant and her attorney were provided a copy of the opinion, and they have submitted written argument in response.  The case is now presented for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2000, as a result of suicide.  The immediate cause of his death was a gunshot wound to the head.  Depression was noted as a significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, the only disability for which service connection was in effect was post-operative residuals of subtotal gastrectomy.  At no time during his life did the Veteran seek to establish service connection for depression.

3.  The competent, credible, and probative evidence of record does not establish that the Veteran's death is in any way related to his period of military service, to the one-year period following his discharge from service, or to his service-connected disability.


CONCLUSION OF LAW

The Veteran's death cannot be attributed to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish that the Veteran's death was service connected.  In her July 2001 application for VA death benefits, the appellant indicated that the Veteran had a lot of flashbacks from the war, and a nerve condition for which he was treated.  She also indicated that he had a bad stomach.  In a January 2002 release, it was noted that the Veteran was treated for ulcers from anxiety.  It was also asserted that the Veteran had depression that began with his military experiences and grew through the years, requiring treatment and ultimately leading to his death, and that alcohol abuse was also a problem.  In a January 2004 substantive appeal, the appellant asserted that the Veteran was treated for ulcers with anxiety which started in the military; that the Veteran's health declined after his stomach surgeries, and he became depressed; and that he shot himself because of anxiety and depression that was secondary to his service-connected postoperative stomach condition.

During a September 2004 Board hearing, the appellant argued that the Veteran committed suicide due to psychological trauma he experienced during the Korean War and/or problems associated with his service-connected stomach disorder.  She testified that the Veteran had been a tank specialist during service, and that he had told her that he had been captured on one occasion.  She testified that a partial gastrectomy he underwent caused him to have dumping symptoms.  She said that he could not go anywhere or do anything because any time he would eat, he would have to be at home because "it went straight through . . . ."  She reported that, near the end of his life, the Veteran's stomach was hurting him, he was soiling his pants all the time, and he "got really down, depressed over this, because he was a very proud man."  She indicated that he had been drinking too much during the year preceding his death; before that, he was just a social drinker.  She denied having any knowledge that the Veteran had received treatment for psychological problems, but reported that he had taken Zoloft.  She said he worked as a printer until 1999, when he had to stop working due to his "dumping" symptoms.  The Veteran's daughter-in-law testified that the Veteran did not like to go places because of problems with his stomach.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)). The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in her possession).

In the context of a claim for service connection for the cause of the veteran's death, the VCAA notice provided the claimant must generally include, among other things: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction.

In the present case, the Board finds that VA has satisfied its duty to notify by way of VCAA notice letters sent to the appellant in December 2001 and December 2008.  Those letters informed the appellant that the Veteran was service connected for a stomach condition.  The letters also informed the appellant that, in order to substantiate her claim, VA needed to obtain or receive, among other things, evidence of a relationship between the cause of the Veteran's death and an injury, disease, or event in service and/or evidence showing that the Veteran's reported psychological problems, including depression and/or alcohol abuse, were caused by an injury or disease that began in service, including his service-connected stomach condition.  She was notified of her and VA's respective duties for obtaining the necessary information and evidence, and was also provided information as to how an effective date would be assigned for the award if her claim was granted.  See, e.g., Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the totality of the required notice was not provided until after her claim was initially adjudicated, the claim was subsequently re-adjudicated in a February 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  In the context of a claim for service connection for the cause of a veteran's death, the duty also contemplates that VA will obtain a medical opinion as to the relationship between the veteran's death and service unless "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

In the present case, the Board finds that the duty to assist has been fulfilled. The Veteran's service treatment records have been obtained, as have his death certificate and all available private and VA medical records.  An independent medical opinion with respect to the relationship between the Veteran's death and service has also been procured.  Inasmuch as the opinion is based on a review of the relevant facts, and is supported by a rationale, the Board finds the opinion adequate.

The Board acknowledges that VA has not been able to obtain the Veteran's service personnel records, or records from the Social Security Administration (SSA).  The Board notes, however, that the National Personnel Records Center (NPRC) has indicated that it does not have any service personnel records for the Veteran, and that they may have been destroyed in a fire at NPRC in 1973.  SSA has likewise indicated that records for the Veteran no longer exist.  Under the circumstances, it is the Board's conclusion that further efforts to obtain the Veteran's SSA and service personnel records would be futile.  See 38 C.F.R. § 3.159(c)(2).  No further development action is necessary.

II.  The Merits of the Appellant's Claim

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection is also warranted where the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran serves 90 days or more of active, continuous service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  The presumption may be rebutted by affirmative and competent evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  A service-connected disability is considered the "principal" (primary) cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  Id. § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death", or "aided or lent assistance to the production of death."  Id.

In the present case, the Veteran's service treatment records (STRs) show that he was treated for epigastric pain during service, beginning in June 1952.  The STRs are entirely negative for any mention of a psychiatric disorder.  When he was examined for service separation in January 1954, he was found to be normal from psychiatric standpoint.

In November 1956, the Veteran was hospitalized at the VA Medical Center (VAMC) in Kansas City, Missouri for epigastric distress.  The final diagnosis was that he had a peptic ulcer, probably in the base of the duodenal bulb.  He also had a left ureteral calculus that was treated and cured. 

The Veteran was examined for VA compensation purposes in March 1957.  The diagnosis was that he had a deformity of the duodenal bulb from chronic peptic ulcer.  Later that month, the Kansas City RO granted service connection for the deformity of the duodenal bulb, evaluated as 10 percent disabling.

In December 1959, the Veteran was admitted to the Kansas City VAMC with a chief complaint of epigastric pain, melena, and weakness.  He underwent a subtotal gastrectomy in which approximately 50 percent of the stomach was removed.  He also underwent gastro-jejunostomy, appendectomy, and bilateral vagotomy.

In March 1960, the Kansas City RO recharacterized the condition for which the Veteran was service connected as subtotal gastrectomy for hemorrhaging duodenal ulcer.  He was assigned a temporary total rating from December 1959 to February 1960, and a 40 percent rating thereafter.

In January 1973, the Veteran was admitted to the VAMC in Columbia, Missouri with complaints of a 24-hour history of left flank pain, nausea, and vomiting.  He also reported recurrent attacks of left costovertebral tenderness with feelings of fullness and pain, sometimes progressing to nausea and vomiting, since his surgery in 1960.  A left retrograde pyelogram revealed a classic ureteral pelvic junction obstruction, for which a left dismembered pyeloplasty was performed, and he had an essentially benign postoperative course.

In July 1976, the Veteran was admitted to a private hospital with complaints of abdominal pain.  The diagnostic assessment at discharge was questionable cholecystitis with ileus, and rule out partial intestinal obstruction.

In December 1976, the Veteran was admitted to the Columbia VAMC with a private diagnosis of questionable small bowel obstruction.  He underwent an exploratory laparotomy.  During surgery, it was discovered that he had multiple small bowel adhesions, secondary to previous surgery, and malrotation of the gut.  In an effort to prevent problems with recurrent adhesions, his care providers performed a transmesenteric plication after a complete adhesiolysis.  By the time of his hospital discharge in January 1977, he was on a regular diet without difficulties.

In May 1977, the RO assigned a temporary total rating for post-operative residuals, subtotal gastrectomy, from December 1976 to February 1977, and a 40 percent rating thereafter.  In August 1977, the Veteran was seen by a private physician, Robert H. Tanner, M.D., with complaints of post prandial bloating.  In an October 1977 statement, the Veteran asserted that his condition was manifested by nausea and vomiting after most every meal; daily diarrhea; sweatiness; and leg aches.  He also indicated that he had to take Vitamin B shots and eat six meals per day.

The Veteran was examined for VA compensation purposes in December 1977.  He reported that he vomited every morning since his most recent operation, that he had daily diarrhea, that he got sick and sweaty when he ate in the morning, and that he drank liquids one hour after eating to avoid dumping syndrome.  He also indicated that he took Vitamin B shots every six months.  On examination, he weighed 153 pounds.  The final diagnostic assessment was that he had mild to moderate hypertension, under treatment; borderline elevation of blood uric acid; a normally functioning subtotal gastrectomy with occasional dumping symptoms controlled by diet; normal blood counts; and no undue weight loss.

A September 1981 VA treatment record shows that the Veteran was treated for complaints of fatigue and weight loss.  His Vitamin B12 level was found to be normal.

From February to November 1981, the Veteran reported for VA treatment with complaints that he had felt weak and tired for 2 to 3 years.  He also complained of aching in his legs and lost appetite.  It was noted that he had drank approximately one case of beer per week, or 6 beers per day, for more than 30 years.  A liver/spleen scan was interpreted to reveal diffuse parenchymal liver disease.  Alcoholic hepatitis was cited as a "very possible" diagnosis.

On VA testing in February 1983, the Veteran was found to have a Vitamin B12 deficiency.  In March 1983, he was treated for probable gout.  He reported that he was drinking 3 to 4 beers per day.  It was noted that he had a history of hypertension, alcohol abuse, gastric surgery, Vitamin B12 deficiency secondary to gastric surgery, and peripheral neuropathy probably secondary to the Vitamin B12 deficiency.  He was to have Vitamin B12 shots every three months and was advised to discontinue use of alcohol.  In November 1993, he was treated with Elavil for painful neuropathy in the feet and left thumb.

In March 1998, the Veteran was admitted to Capital Region Medical Center in Jefferson City, Missouri with complaints of back pain, worsening headaches, and indigestion that was made worse by taking Advil.  He reported a history of liver problems induced by heavy alcohol use, but indicated that he had not drunk for many years.  The diagnoses at discharge were new onset of back pain, questionable etiology; generalized myalgias; history of hypertension; history of alcoholic induced hepatitis; history of hyperglycemia; and history of impotence.

In February 1999, the Veteran was treated at Capital Region Medical Center with complaints of nausea, dizziness, headache, shortness of breath, and indigestion of two days duration.  He indicated that he had vomited twice.  The diagnostic impression was that he had gastroenteritis and dehydration.

In December 1999, the Veteran was admitted to Capital Region Medical Center with complaints of a 11/2- to 2-week history of progressive productive cough and wheezing, followed in the last four days by progressive nausea, vomiting, and frequent loose stools.  He also reported odynophagia with reflux symptoms, chills, and left upper quadrant pain.  It was noted that he had a history of heavy ethanol use, now under control.  It was also noted that his past medical history was remarkable for pancytopenia, possibly associated with myelodysplasis associated with alcohol use, as well as for cirrhosis and hypertension, and that his current medications included Zoloft and Ambien.  Review of his psychiatric/social status was described as suggestive of his being "post-chemical dependency status and therefor[] always vigilant."

On examination, the Veteran weighed 159.5 pounds, which was noted to represent a loss of about 8 pounds.  He was alert, oriented, and cooperative, and appeared weak.  Bowel sounds were slightly decreased, and he had minimal left upper quadrant discomfort without organomegaly, masses, or shifting dullness.  An upper gastrointestinal (GI) series revealed findings of pronounced spasticity of the gastroesophageal (GE) junction and evidence of previous gastric resection, but no evidence of mucosal ulceration.  He was treated with hydration and antiemetics, as well as IV Zithromax, and was discharged in improved status.  The diagnoses at discharge were bronchiolitis, esophagitis with esophageal spasm, dehydration, gastroenteritis, and history of hypertension.

The Veteran died in July 2000.  His death certificate lists the manner of death as suicide.  The immediate cause of death is identified as a gunshot wound to the head, with depression noted as a significant condition contributing to death but not resulting in the underlying cause.

A statement from Joseph J. Doggett, D.O, dated in November 2002, indicates that the Veteran was under Dr. Doggett's care prior to his death by suicide.  Dr. Doggett stated:

During [the Veteran's] care he expressed many times the psychological effects he underwent while in the US Army during the Korean War.  It is my belief that this was a major cause of [his] alcohol dependency, which caused severe physical problems with gastric ulcerations and depression and ultimately his death.

The letter from Dr. Doggett indicates that he practiced in the areas of oncology and hematology.

In January 2010, the RO sent the Veteran's claims file to a VA psychologist for purposes of obtaining an opinion as to whether service-connected post-operative residuals of subtotal gastrectomy caused or contributed to the Veteran's death.  The examiner stated, in pertinent part:

Overall, it is outside of this provider's scope of com[pe]tence to provide a reliable opinion as to what did or did not contribute to the Veteran's condition at the actual time of death.  Moreover, while symptoms of mood disorders can indeed manifest into medical/physiological symptoms, it is difficult to provide a reliable opinion as to how [the] Veteran's depression contributed to his death without resorting to mere speculation.

In April 2011, the Board obtained an opinion from two IMEs in the Department of Psychiatry and Behavioral Neurosciences at Wayne State University School of Medicine.  Following review of the claims file, the experts opined that it was not likely that the Veteran's depression began or was aggravated as a result of his experiences during active service.  In support of their opinion, the experts noted that there was no mention of depression in any of the Veteran's medical records; that Elavil was prescribed in 1983, but for neuropathy; and that Zoloft was listed as a current medication in 1999, but that it had been prescribed by a family friend and hematologist/oncologist, with no notation of a past history of depression.

The experts also opined that there was no clear causality between the Veteran's subtotal gastrectomy and depression.  The experts noted that there were no indications of depression in any of the admission, progress, or discharge notes reviewed, and no notes from treating physicians, contemporaneous with the Veteran's death, that diarrhea and bloating were getting worse and/or were impairing his ability to function and to work.  It was noted that a "dumping" syndrome was recorded in 1977, but that the Veteran continued to work until 1999.  It was also noted that there were no indications for treatment of alcohol abuse/dependence, that the treatment records from 1999 suggested that his use of alcohol was in the past, and that any link between a Vitamin B12 deficiency mentioned in 1983 (due to gastrectomy, and subsequently treated) and a neuropsychiatric disorder was tenuous.

Following a review of the relevant evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.

As noted above, the Veteran died in July 2000, as a result of suicide.  The immediate cause of his death was a gunshot wound to the head, with depression was noted as a significant condition contributing to death but not resulting in the underlying cause.

At the time of the Veteran's death, the only disability for which service connection was in effect was post-operative residuals of subtotal gastrectomy.  Neither his death certificate, nor any of the other evidence of record, suggests that the Veteran's service-connected disability was itself a direct or contributory cause of his death.  Accordingly, the appellant's claim cannot be granted on that basis.

As to the question of whether the depression noted on the Veteran's death certificate can be attributed to his period of military service, the Board notes that the record on appeal contains two medical opinions on the matter; one from Dr. Doggett, dated in November 2002, to the effect the Veteran's depression can be attributed to service, and the April 2011 opinion from two IMEs, to the effect that such a relationship is unlikely.

The Board has reviewed these opinions, and finds the opinion from Dr. Doggett the less probative of the two.  First, it does not appear that Dr. Doggett has any special expertise in mental health issues, but rather specializes in oncology and hematology.  Second, although Dr. Doggett cites as the basis of his opinion that the Veteran underwent "psychological effects" during service (apparently based on statements made by the Veteran), Dr. Doggett's opinion does not discuss the fact that the Veteran's STRs and post-service treatment records are entirely negative for complaints or diagnosis relative to a psychiatric disorder, including depression, and that he was found normal from a psychiatric standpoint at the time of his service separation examination in January 1954.

By contrast, the IMEs, who are shown to work in the areas of psychiatry and behavioral sciences, took note of the fact that the Veteran's treatment records were negative for any mention of depression, specifically considered the medications he had been prescribed, and provided a rationale for their ultimate conclusion.  Accordingly, and because there is also nothing in the record to establish that a psychosis related to death became manifest to a degree of 10 percent or more during the one-year period following the Veteran's separation from service, it is the Board's conclusion that the greater weight of the evidence is against a finding that the depression noted on the Veteran's death certificate can be attributed to his period of military service

As to the further question of whether the depression noted on the Veteran's death certificate can be attributed to service-connected post-operative residuals of subtotal gastrectomy, the Board notes that the April 2011 opinion from the IMEs is the only opinion to directly address that matter.  As noted above, the IMEs found such a relationship unlikely.  Consequently, because the IMEs provided a rationale for their conclusion, and because their opinion is uncontradicted by other, competent medical opinion evidence of record, it is the Board's further conclusion that the greater weight of the evidence is against a finding that the depression noted on the Veteran's death certificate can be attributed to the Veteran's service-connected stomach disorder.

The Board acknowledges the appellant's statements regarding the onset and progression of the Veteran's depression.  However, her statements in that regard are not credible.  Her assertions to the effect that the Veteran's psychiatric difficulties began in service are inconsistent with the available evidence, which, as noted above-despite reflecting the Veteran's treatment for various problems over the years-contains absolutely no mention of depression or other psychiatric difficulties prior to the notation on his death certificate in July 2000.  She has offered inconsistent statements with respect to whether the Veteran had psychiatric treatment during his lifetime-first suggesting that he had received treatment, then later indicating that he had not-and her testimony with respect to the Veteran's history of "social" drinking, with increased drinking during the one-year period prior to his death, are inconsistent with evidence which shows that he drank as many as 6 beers per day in 1981 (and had done so for some 30 years), with notations of alcohol abuse, and later records from 1998 which reflect that he at that time had not drank for many years due to a history of liver problems.  The Board also finds it significant that, although the appellant alleges that the Veteran's service-connected stomach condition substantially worsened during the months preceding his death, there is absolutely no evidence that he sought treatment for his disability between December 1999 and his death in July 2000.  For all these reasons, the Board assigns little weight to the appellant's statements.

Moreover, the appellant, as a lay person, is not otherwise competent to opine as to the relationship between the Veteran's death and service, his service-connected disability, or the depression alleged to have arisen during service and/or as a result of his service-connected disability.  Such matters, which require medical knowledge, must be addressed by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant is not shown to have the requisite qualifications.

While the Board sympathizes with the appellant's loss, it must conclude that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As the greater weight of the competent, credible, and probative evidence is unfavorable, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


